DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 19 January 2022 has been entered.  
As indicated in the interview dated 19 January 2022, the claim objection in the Office action dated 22 October 2021 was improper.  Accordingly, the Claim objection has been withdrawn.  
Applicant’s arguments concerning the 35 USC 112 rejection for the claimed “device” (interpreted in view of the Specification under the 35 USC 112(f) authority) were fully considered and are persuasive.  The examiner agrees that it reasonable to conclude that that the inventor had possession of the claimed subject matter as of the filing date, especially considering the drawings that are provided in the application.  Accordingly, the 35 USC 112 rejection is withdrawn.
Applicant’s amendments have provided new grounds for 35 USC 112 rejections.
The examiner fully considered the Applicant’s arguments but was not persuaded.  Additionally, a new reference was found that teaches the new claims.  Accordingly, the 35 USC 102 and 103 rejections still stand.     
Status of the Claims
In the amendment dated 19 January 2022, the status of the claims is as follows: Claims 1, 5, and 7-9 have been amended.  Claim 4 has been cancelled.  Claims 15-21 are new.
Claims 1-3 and 5-21 are pending.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the following: 
“device” in claim 9
The functional language attributed to the device includes “configured for obtaining measurement data for the joining positions from the images of the joint and for removing some of the measurement data from the measurement data associated with the course of the joint, the removing depending on components to be welded and for determining a mathematical model of the joint course fitted to the measurement data from a part of the measurement data, wherein the mathematical model provides a curve for positioning a welding laser during a laser welding process along said curve” (claim 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 7 and 20 recite “repeating a predetermined number of times the step of fitting the mathematical model to the part of the remaining measurement data to determine the mathematical model of the joint course, and determining a number of outliers for each fitted model.”  However, the Specification discloses that “the model of the joint course is determined by repeatedly removing data from the measurement data” (paragraph 0031) and makes no mention of repeatedly removing data from the remaining measurement data (see also fig. 6, where step S4, which uses the remaining measurement data, is outside the repeat loop of steps S1-S3).  Additionally, referring to claims 8 and 21, the original disclosure makes no mention of “wherein the step of fitting comprises fitting the mathematical model to the part of the remaining measurement data with the fewest outliers, removing the outliers from the remaining measurement data, and redetermining the mathematical model with a remaining of the remaining measurement data set thus obtained.”  Instead, the Specification discloses “after all N iterations have been carried out, the model with the fewest outliers is selected in a last step S4. From the measurement data for this model, the outliers are removed and the model is finally recalculated. The resulting model then provides the measurement curve from which further quality characteristics may be determined and which may also be used to control the joining process” (paragraph 0073).  There is no mention in the Specification of using a “a remaining of the remaining measurement data.”  As a result, by using the limitations, the Applicant introduces new matter into the patent application.  These new rejections have been added based on the amended portion of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14, 18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 20 recite “repeating a predetermined number of times the step of fitting the mathematical model to the part of the remaining measurement data to determine the mathematical model of the joint course, and determining a number of outliers for each fitted model.”  However, it is unclear how this repetition step is accomplished.  The Specification discloses that “the model of the joint course is determined by repeatedly removing data from the measurement data, for example by moving a comb profile with fixed width and adjusting the model to the remaining measurement data” (paragraph 0031).  For the purpose of the examination, claims 7 and 20 will be interpreted as “repeating a predetermined number of times the step of fitting the mathematical model to the part of the 
Claims 8 and 21 recite “wherein the step of fitting comprises fitting the mathematical model to the part of the remaining measurement data with the fewest outliers, removing the outliers from the remaining measurement data, and redetermining the mathematical model with a remaining of the remaining measurement data set thus obtained.”  However, it is unclear from the Specification how this step is intended to be carried out in light of the other claims.  Within the context of claims 1 and 7, does this claim suggest “repeatedly” (claim 7) “removing some of the measurement data”(claim 1), and then determining a mathematical model (claim 1), followed by an extra step of removing outliers (claim 8), and then followed by another extra step of “redetermining the mathematical model” (claim 8)?  If so, must the mathematical model required in claim 1 be the same as the mathematical mode required in claim 8 or are they different?  For the purpose of the examination, the limitation will be interpreted in view of step S4 of fig. 6 in the Drawings, as “wherein the step of fitting comprises fitting the mathematical model to the part of the remaining measurement data with the fewest outliers, removing the outliers from the 
Claim 9 recites the limitation "the course of the joint” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “a course of the joint.”
Claim 18 recites the limitation " wherein the step of the removing some of the measurement data from the measurement data associated with the course of the joint comprises removing some of the measurement data using a comb profile having spaced apart windows, a width of the windows and distances thereof in said comb profile being selected according to the workpieces.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, this limitation will be interpreted as “further comprising 
Claims 10-14 are rejected based on their dependency to claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stache et al. (NPL: “Precise Laser Welding by Automatic Adaptation to the Work Piece Positioning Error”).
Regarding claim 1, Stache teaches a method (“precise laser welding,” title) for identifying joining positions (“precise automatic position detection,” abstract) of workpieces (membrane and filter body, fig. 1) prior to welding (fig. 1(a) and (b)), comprising the steps of: capturing images of a joint by means of a camera (“1. Image acquisition and stiching,” page 2, bottom; camera, fig. 3; the joint is the contour shown in fig. 6); determining measurement data (“pixels of the line profiles,” top of page 3) for the joining positions associated with a course (“line, circle, arc of a circle, ellipse, corner,” bottom of page 3) of the joint from the images of the joint (“2.  Feature extraction,” page 2, bottom; explained on page 3); removing some of the measurement data from the measurement data (“outlier elimination,” page 4) associated with the course of the joint (“In the next step, the RANSAC algorithm is used to eliminate outliers,” page 5; the RANSAC algorithm is explained on page 4; once the number or inliers is greater than “some predefined threshold” in step 4 of the algorithm, the algorithm loop stops), the removing depending on components to be welded (step 2 of the algorithm is “construct a circle through these,” page 4; Stache teaches four models- a circle, circle arc, ellipse, or line, but uses an example of circle detection, page 4; construed such that depending on the model, step 2 changes; e.g., for an ellipse fitting instead of a “circle fitting,” step 2 would be “construct an ellipse through these”); determining a mathematical model of the joint course by fitting to a part of the remaining measurement data (“Then, at first, a rotation is computed by only considering the mentioned points and their corresponding nominal values,” page 5; the linear set of equations for determining the sought points of a circle,                         
                            
                                
                                    u
                                
                                
                                    i
                                
                            
                        
                    , are determined from                         
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                    , the detected points of the circle, by using the parameters or coefficients a, b, c, and d, referencing equation 7 on page 5; the inliers determined from the RANSAC algorithm are construed as the “remaining measurement data”); providing a curve defined by the mathematical model (                        
                            
                                
                                    u
                                
                                
                                    i
                                
                            
                        
                    , which are the sought circle parameters; see also fig. 6); and positioning a welding laser during a laser welding process along said curve (Nd: YAB laser, λ=1064 nm, fig. 3).
Stache, figs 1, 3 and 6

    PNG
    media_image1.png
    508
    667
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    690
    739
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    509
    550
    media_image3.png
    Greyscale

	Regarding claim 2, Stache teaches further comprising illuminating the workpieces coaxially to a viewing beam path of the camera (LED illumination, fig. 3; fig. 3 shows that the orange illumination beam and the purple laser beam share the same axis).
	Regarding claim 3, Stache teaches wherein a viewing beam path of the camera for capturing the images of the joint is coaxially coupled into a beam path of a laser beam used for welding (as shown in fig. 3, the reflected view beam path is coaxial with the forward illumination beam path as well as the laser beam path; at the beam splitter, the view beam path is reflected and sent to the camera).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stache et al. (NPL: “Precise Laser Welding by Automatic Adaptation to the Work Piece Positioning Error”) as applied to claim 1 above and further in view of Pesme et al. (US-20160193681-A1).
Regarding claim 5, Stache teaches the invention as described above but does not explicitly disclose wherein the step of the removing some of the measurement data from the measurement data associated with the course of the joint comprises removing some of the measurement data using a comb profile having spaced apart windows, a width of the windows and distances thereof in said comb profile being selected according to the workpieces (although Stache teaches stitching the camera field-of-view tiles, page 2).
However, in the same field of endeavor of weld seam detection, Pesme teaches wherein removing some of the measurement data from the measurement data associated with the course of the joint comprises removing some of the measurement data using a comb profile having spaced apart windows (referring to fig. 4B, Pesme teaches a “joint fit” method of forming a model for the window 420 by capturing a frame of the window 424, paras 0080-0083; thus, Pesme teaches a method of using alternating images to identify a joint weld area that can be construed as a comb profile), a width of the windows and distances thereof in said comb profile being selected according to the workpieces (specific to para 0081, Pesme teaches accommodating for areas that are “difficult or impossible from the field of view” in the workpieces by camera; Pesme also teaches adjusting for “alignment of the two pipes 118a and 118b, width and depth of the joint 120, radius of the pipes 118, type of metal of the pipes 118…. which may, for example, be determined from analysis of the captured images by image processor 102” para 0034).
Pesme, Figs. 1C, 4A, and 4B

    PNG
    media_image4.png
    443
    591
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    420
    693
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    605
    410
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stache to include, altering the fields of view 420 and 424, in view of the teachings of Pesme, by altering between two fields of view, as taught by Pesme, in the image acquisition and stitching step, as taught by Stache, in order to captures frames of alternating fields of view for edge detection, because one field of view may be less suitable for edge detection and by considering two fields of view, a difference in shoulder height is more likely to be determined, for the advantage of enabling dynamic feedback and/or a feed-forward based control for an automated welded device (Pesme para 0013; Pesme teaches that field of view 424 would capture the shoulder height 422 but that field of view 420 by itself would not detect the shoulder height, referring to para 0081 and fig. 4B).
Regarding claim 6, Stache teaches the invention as described above but does not explicitly disclose further comprising: supplementing unidentified joining positions in the course of the joint by linear interpolation.
	However, in the same field of endeavor of weld seam detection, Pesme teaches further comprising supplementing unidentified joining positions in the course of the joint by linear interpolation (Pesme teaches a method of determining “slopes” that are “averaged…to arrive at a final determination of the slopes of the edges and/or center of the joint,” para 0047; this method of determining a slope to identify center points is the same as linear interpolation, i.e.                         
                            
                                
                                    ∆
                                    y
                                
                                
                                    ∆
                                    x
                                
                            
                            *
                            (
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            )
                        
                     where the final slope determined is                         
                            
                                
                                    ∆
                                    y
                                
                                
                                    ∆
                                    x
                                
                            
                        
                     and the distance between a known points is                         
                            (
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            )
                        
                     is “averaged” between the two edge points of joint weld area to determine the midpoint of the joint weld area).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stache to include, a step of averaging the slopes of the edges in order to determine the center of a joint, in view of the teachings of Pesme, by averaging the modeled edges of the two workpieces (the membrane and the filter body), as taught by Stache, by using the formula for calculating the center of a joint, as taught by Pesme, in order to center the welding system on the joint for achieving a weaving pattern in which the frequency, width and/or dwell time is controlled in real-time, for the advantage of enabling dynamic feedback and/or a feed-forward based control for an automated welded device (Pesme paras 0013 and 0038).
Regarding claim 7, Stache teaches further comprising: repeating a predetermined number of times the step of fitting the mathematical model (“circle fitting,” page 4) to the part of the measurement data to determine the mathematical model of the joint course (in step 4, “If the number of inliers is greater than some predefined threshold, do least squares circle fitting (as explained above) for all inliers, else repeat the process, i.e. start again at 1., until a maximum number of trials is reached,” right-hand column page 4), and determining a number of outliers for each fitted model (in step 3, “Count the number of points which lie within a predetermined error tolerance to the circle (so-called inliers),” obvious to determine the number the outliers once the number of inliers are determined).
	Regarding claim 8, Stache teaches wherein the step of fitting comprises fitting the mathematical model to the part of the remaining measurement data with the fewest outliers (step 4, right-hand side of page 4, where inliers greater than some “predefined threshold” are determined through a program loop; obvious that the last loop, where the number of inliers are above a threshold will have the fewest number of outliers of all the iterations in the loop), removing the outliers from the measurement data (“robust outlier elimination,” page 4, right-hand side), and redetermining the mathematical model with the remaining measurement data set thus obtained (step 2, right-hand side of page 4 is used to determine circular points in order to eliminate outliers; the final linear set of equations for a circular shape is derived on page 7 and are calculated once the “detected points such as the circle’s centers and their corresponding nominal values” are known, referencing page 5). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stache in view of Beckmann et al (DE-102007027377-A1, relying on official foreign version for drawings and provided English translation for written disclosure).
Regarding claim 9, Stache teaches a laser machining head (galvanometer scanner, figs. 2-3) comprising a housing (not given any patentable weight, referencing MPEP 2111.02) through which a working laser beam path (purple beam, fig. 3) with a focusing optics (f-theta optics, fig. 3) is provided, and a device (“Structure of the Software Framework,” page 2), which is configured for performing the method according to claim 1 comprises: a camera for capturing images of a joint of workpieces (“1. Image acquisition and stiching,” page 2, bottom; camera, fig. 3; the joint is the contour shown in fig. 6), a viewing beam path of which being coaxially coupled into a working laser beam path (as shown in fig. 3, the reflected view beam path is coaxial with the forward illumination beam path as well as the laser beam path; at the beam splitter, the view beam path is reflected and sent to the camera); and an illumination device, an illumination beam path which is coaxially coupled to the viewing beam path and the working laser beam path (LED illumination, fig. 3; fig. 3 shows that the orange illumination beam and the purple laser beam share the same axis), wherein the device is configured for obtaining measurement data (“pixels of the line profiles,” top of page 3) for the joining positions from the images of the joint (“2.  Feature extraction,” page 2, bottom; explained on page 3) and for removing some of the measurement data from the measurement data (“outlier elimination,” page 4) associated with a course of the joint course (“line, circle, arc of a circle, ellipse, corner,” bottom of page 3), the removing depending on components to be welded (step 2 of the algorithm is “construct a circle through these,” page 4; Stache teaches four models- a circle, circle arc, ellipse, or line, but uses an example of circle detection, page 4; construed such that depending on the model, step 2 changes; e.g., for an ellipse fitting instead of a “circle fitting,” step 2 would be “construct an ellipse through these”), and for determining a mathematical model of the joint course fitted to the remaining measurement data from a part of the remaining measurement data (“Then, at first, a rotation is computed by only considering the mentioned points and their corresponding nominal values,” page 5; the linear set of equations for determining the sought points of a circle,                         
                            
                                
                                    u
                                
                                
                                    i
                                
                            
                        
                    , are determined from                         
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                    , the detected points of the circle, by using the parameters or coefficients a, b, c, and d, referencing equation 7 on page 5; the inliers determined from the RANSAC algorithm are construed as the “remaining measurement data”), wherein the mathematical model provides a curve (                        
                            
                                
                                    u
                                
                                
                                    i
                                
                            
                        
                    , which are the sought circle parameters; see also fig. 6) for positioning a welding laser (Nd: YAB laser, λ=1064 nm, fig. 3) during a laser welding process along said curve (fig. 6 is the welding result).  Stache does not explicitly disclose a collimating optics (although Stache shows a lens in front of the Nd: YAG laser in fig. 3).
However, in the same field of endeavor of identifying a seam for welding, Beckmann teaches a collimating optics (“supply of the laser beam 2….and subsequent collimation,” page 5, lines 33-34).  The advantage of use a laser with a collimating optics system, as taught by Beckmann, is that the system taught by Beckmann enables autonomous control by the laser element such that control by a separate robotic system is not required, facilitating immediate response when the measurement of a joint welding area is outside the measuring range limits identified by the laser optics system (Beckmann, page 3, lines 10-23)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stache to include a laser with a collimating optics system that was coaxially coupled to the viewing beam path of a camera in view of the teachings of Beckmann, by using the collimation system, as taught by Beckmann, in the place where the a lens is located for the Nd:YAG Laser, as taught in fig. 3 of Stache, in order to enable autonomous control facilitating immediate repositioning when the measurement of a joint welding area is outside the measuring range limits identified by the laser optics system (Beckmann, page 3, lines 10-23).
Beckmann, fig. 3

    PNG
    media_image7.png
    785
    532
    media_image7.png
    Greyscale

Regarding claim 10, Stache teaches wherein the viewing beam path of the camera and the illumination beam path of the illumination device are coupled into a portion of the working laser beam path between the collimating optics and the focusing optics (coupled at the dichroit, fig. 3; construed as being between the Nd:YAG laser lens and the F-theta optics, as shown in in fig. 3; obvious that the Nd:YAG laser lens could be a collimating lens in view of Beckmann,).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stache and Beckman as applied to claim 9 above and further in view of Haibin et al (CN-201408286-Y, relying on official foreign version for drawings and provided English translation for written disclosure).
Regarding claim 11, Stache teaches the invention as described above but does not explicitly disclose wherein the illumination device includes an LED light source and a collimating optics (although Stache teaches use of an LED which is shown as having a lens in front of it in fig. 3, Stache does not teach a collimator combined with the LED).
However, in the same field of endeavor of an imaging system for a laser processing device, Haibin teaches wherein the illumination device (high power LED source 12, fig. 2) includes an LED light source (page 4, lines 139-141) and a collimating optics (collimating apparatus 11, fig. 2).  The advantage of using an LED light source with a collimating lens, as taught by Haibin, in the method for identifying a seam for a weld, as taught by Stache, is that such an illumination system can provide assurance that the lighting source is directed and controlled toward the joint weld area (Haibin, page 4, lines 139-141).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stache to include a collimator, in view of the teachings of Haibin, by adding a collimator to the output of the LED light source for the advantage of ensuring that lighting is directed and controlled toward the joint weld area (Haibin, page 4, lines 139-141).
Haibin, fig. 2

    PNG
    media_image8.png
    584
    751
    media_image8.png
    Greyscale

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stache, Beckman, and Haibin as applied to claims 9 and 11 above and further in view of Pesme et al. (US-20160193681-A1).
	Regarding claim 12, Stache teaches the invention as described above but does not explicitly disclose wherein the LED light source includes an LED board having an LED chip with integrated lens. the LED light source further includes a lens with a numerical aperture adapted to an aperture angle of the emitted illumination light (although Stache teaches an LED illumination source in fig. 3).
	However, in the same field of endeavor of weld seam detection, Pesme teaches wherein the LED light source (“the lighting subsystem 112 comprises light elements (e.g., LED…,” para 0034) includes an LED board having an LED chip (“and associated circuitry for controlling characteristics,” para 0034; “circuitry…for controlling” would require a circuit board and a processing chip) with integrated lens (Pesme describes the lighting subsystem has being “highly focused,” para 0077).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stache to include, an LED light system with associated circuitry for controlling characteristics, in view of the teachings of Pesme, by using the LED system, as taught by Pesme, in lieu of the LED light system, as taught by Stache, in order illuminate the weld joint to enhance the images captured by the camera such that the edges of the joint could be more easily and consistently identified using image processing algorithms (Pesme, para 0034).
	Stache/Pesme do not explicitly disclose the LED light source further includes a lens with a numerical aperture adapted to an aperture angle of the emitted illumination light.
However, in the same field of endeavor of an imaging system for a laser processing device, Haibin teaches the LED light source further includes a lens with a high numerical aperture adapted to an aperture angle of the emitted illumination light (“guarantee that the spot diameter that LED light source shines the workplace is controlled in the 3mm,” page 4, line 133).  The advantage of using an LED light source with a collimating lens in a working face spot diameter of 3 mm, as taught by Haibin, in the method for identifying a seam for a weld, as taught by Stache, is that such an illumination system can provide assurance that the lighting source is directed and controlled toward the joint weld area (Haibin, page 4, lines 139-141).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stache to include a collimator that directs light to a working face spot diameter of 3 mm, in view of the teachings of Haibin, for the advantage of ensuring that the lighting source is directed and controlled toward the joint weld area (Haibin, page 4, lines 139-141).
	Regarding claim 13, Stache teaches the invention as described above as well as wherein the LED light source comprises a LED (LED illumination, fig. 3).  Stache does not explicitly disclose that an absorber is arranged, in the beam direction, downstream of a partially transmissive mirror for coupling the illumination beam path of the illumination device into the viewing beam path of the camera.
However, in the same field of endeavor of identifying a seam for welding, Beckmann teaches that an absorber (beam splitter 34 and detectors 35a and 35b, fig. 3; described as “wavelength-selective” in how it reflects light beams 39a and 39b to the detectors, which absorb the light) is arranged, in the beam direction, downstream of a partially transmissive mirror (rotating wedge tumble mirror 31, fig. 3) for coupling the illumination beam path of the illumination device into the viewing beam path of the camera (as shown in fig. 4, the illumination paths 37a and 37b are coupled to the viewing beam paths that go to the camera, 39a and 39b; described also on page 6, lines 1-11).  The advantage of using a beam splitter and detectors combined with a rotating wedge tumble mirror, as taught by Beckmann, in the method for identifying a seam for a weld, as taught by Stache, is that the system taught by Beckmann enables autonomous control by the laser element such that two lighting illumination systems are coupled to two receiving sensors and whenever a spatial deviation beyond the coaxial measuring range limits associated with the two sensors, the system can autonomously self-correct itself to reposition the laser beam in the correct joint welding area (Beckmann, page 4, lines 1-16)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stache to include using a beam splitter and detectors combined with a rotating wedge tumble mirror in view of the teachings of Beckmann, in order to enable autonomous control by the laser element such that the two lighting illumination systems are coupled to two receiving  sensors ensuring that whenever a spatial deviation is detected, the system can autonomously self-correct itself to reposition the laser beam in the correct joint welding area (Beckmann, page 4, lines 1-16).
Beckmann, fig. 4

    PNG
    media_image9.png
    429
    471
    media_image9.png
    Greyscale

Regarding claim 14, Stache teaches the invention as described above but does not explicitly disclose further comprising a diaphragm for adjusting the aperture disposed in the viewing beam path of the camera.
However, in the same field of endeavor of weld seam detection, Pesme teaches further comprising a diaphragm for adjusting the aperture disposed in the viewing beam path of the camera (Applicant describes a diaphragm in the Specification as an apparatus to block “back-reflection” to the camera by adjusting the aperture, para 0070; similarly, Pesme teaches a “lens 106” that “may have a mechanically and/or electronically controlled focus and/or aperture,“ para 0032; examiner is construing the lens 106 taught by Pesme to be the diaphragm as taught by the Applicant).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stache to include, a lens 106 as a band-pass filter, as taught by Pesme, that was used in front of the camera, as taught by Stache, in order to use the lens as a filter to reduce the effect of the bright weld arc light, such that by applying two light attenuation level zones, multiple narrow passbands could be selected and a combined image could then be captured composed of different spectral images, thus reducing the necessary contrast of the imager and enabling a high dynamic range imager operable to produce a useable image over a very wide range of incident light within the same image frames  (Pesme, paras 0020-0021).
Claims 15-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stache in view of Kodama et al. (US-7236255-B2).
Regarding claim 15, Stache teaches a method (“precise laser welding,” title) for identifying joining positions (“precise automatic position detection,” abstract) of workpieces (membrane and filter body, fig. 1) prior to welding (fig. 1(a) and (b)), comprising the steps of: capturing images of a joint by means of a camera (“1. Image acquisition and stiching,” page 2, bottom; camera, fig. 3; the joint is the contour shown in fig. 6); determining measurement data (“pixels of the line profiles,” top of page 3) for the joining positions associated with a course (“line, circle, arc of a circle, ellipse, corner,” bottom of page 3) of the joint from the images of the joint (“2.  Feature extraction,” page 2, bottom; explained on page 3); providing a curve defined by the mathematical model (                        
                            
                                
                                    u
                                
                                
                                    i
                                
                            
                        
                    , which are the sought circle parameters; see also fig. 6); and positioning a welding laser during a laser welding process along said curve (Nd: YAB laser, λ=1064 nm, fig. 3; fig. 6 shows the completed weld).  Stache does not explicitly disclose determining a 4th degree polynomial as a mathematical model of the joint course by fitting to a part of the measurement data.
	However, in the same field of endeavor of approximating weld seams based on images, Kodama teaches determining a 4th degree polynomial as a mathematical model of the joint course by fitting to a part of the measurement data (“the curve at the upper half of an ellipse is subjected to regression with quadratic, quartic, sextic, and octic polynomials,” column 20, lines 21-24; construed such that weld bead can be approximated by a quartic (4th degree) polynomial; see also fig. 35, which shows the profile of a weld bead, and fig. 39, which shows the approximation error based on different degree polynomials).
Kodama, figs. 35 and 39

    PNG
    media_image10.png
    383
    434
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    450
    552
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stache to include, using a quartic polynomial for approximating the profile of a weld bead, in view of the teachings of Kodama, by modifying the ellipse model taught by Stache, by using quartic polynomial, as taught by Kodama, in lieu of the two-degree or quadratic polynomial for a circle, as taught by Stache, in order to approximate the shape of a weld bead, because a regression in the shape of an ellipse with a polynomial of even degree, quartic or higher, provides sufficient precision for a shape where there is a weld gap that is horizontally symmetric but offset by a bead apex (Kodama, column 20, lines 23-27, referring to the shape shown in fig. 35 and described in the top half of column 20).
	Regarding claim 16, Stache teaches further comprising illuminating the workpieces coaxially to a viewing beam path of the camera (LED illumination, fig. 3; fig. 3 shows that the orange illumination beam and the purple laser beam share the same axis).
	Regarding claim 17, Stache teaches wherein a viewing beam path of the camera for capturing the images of the joint is coaxially coupled into a beam path of a laser beam used for welding (as shown in fig. 3, the reflected view beam path is coaxial with the forward illumination beam path as well as the laser beam path; at the beam splitter, the view beam path is reflected and sent to the camera).
Regarding claim 20, Stache teaches further comprising: repeating a predetermined number of times the step of fitting the mathematical model (“circle fitting,” page 4) to the part of the measurement data to determine the mathematical model of the joint course (in step 4, “If the number of inliers is greater than some predefined threshold, do least squares circle fitting (as explained above) for all inliers, else repeat the process, i.e. start again at 1., until a maximum number of trials is reached,” right-hand column page 4), and determining a number of outliers for each fitted model (in step 3, “Count the number of points which lie within a predetermined error tolerance to the circle (so-called inliers),” obvious to determine the number the outliers once the number of inliers are determined).
	Regarding claim 21, Stache teaches wherein the step of fitting comprises fitting the mathematical model to the part of the remaining measurement data with the fewest outliers (step 4, right-hand side of page 4, where inliers greater than some “predefined threshold” are determined through a program loop; obvious that the last loop, where the number of inliers are above a threshold will have the fewest number of outliers of all the iterations in the loop), removing the outliers from the measurement data (“robust outlier elimination,” page 4, right-hand side), and redetermining the mathematical model with the remaining measurement data set thus obtained (step 2, right-hand side of page 4 is used to determine circular points in order to eliminate outliers; the final linear set of equations for a circular shape is derived on page 7 and are calculated once the “detected points such as the circle’s centers and their corresponding nominal values” are known, referencing page 5). 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stache in view of Kodama as applied to claim 15 above and further in view of Pesme et al. (US-20160193681-A1)..
Regarding claim 18, Stache teaches the invention as described above but does not explicitly disclose further comprising removing some of the measurement data from the measurement data associated with the course of the joint comprises removing some of the measurement data using a comb profile having spaced apart windows, a width of the windows and distances thereof in said comb profile being selected according to the workpieces (although Stache teaches stitching the camera field-of-view tiles, page 2).
However, in the same field of endeavor of weld seam detection, Pesme teaches further comprising removing some of the measurement data from the measurement data associated with the course of the joint comprises removing some of the measurement data using a comb profile having spaced apart windows (referring to fig. 4B, Pesme teaches a “joint fit” method of forming a model for the window 420 by capturing a frame of the window 424, paras 0080-0083; thus, Pesme teaches a method of using alternating images to identify a joint weld area that can be construed as a comb profile), a width of the windows and distances thereof in said comb profile being selected according to the workpieces (specific to para 0081, Pesme teaches accommodating for areas that are “difficult or impossible from the field of view” in the workpieces by camera; Pesme also teaches adjusting for “alignment of the two pipes 118a and 118b, width and depth of the joint 120, radius of the pipes 118, type of metal of the pipes 118…. which may, for example, be determined from analysis of the captured images by image processor 102” para 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stache to include, altering the fields of view 420 and 424, in view of the teachings of Pesme, by altering between two fields of view, as taught by Pesme, in the image acquisition and stitching step, as taught by Stache, in order to captures frames of alternating fields of view for edge detection, because one field of view may be less suitable for edge detection and by considering two fields of view, a difference in shoulder height is more likely to be determined, for the advantage of enabling dynamic feedback and/or a feed-forward based control for an automated welded device (Pesme para 0013; Pesme teaches that field of view 424 would capture the shoulder height 422 but that field of view 420 by itself would not detect the shoulder height, referring to para 0081 and fig. 4B).
Regarding claim 19, Stache teaches the invention as described above but does not explicitly disclose further comprising supplementing unidentified joining positions in the course of the joint by linear interpolation.
However, in the same field of endeavor of weld seam detection, Pesme teaches further comprising supplementing unidentified joining positions in the course of the joint by linear interpolation (Pesme teaches a method of determining “slopes” that are “averaged…to arrive at a final determination of the slopes of the edges and/or center of the joint,” para 0047; this method of determining a slope to identify center points is the same as linear interpolation, i.e.                         
                            
                                
                                    ∆
                                    y
                                
                                
                                    ∆
                                    x
                                
                            
                            *
                            (
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            )
                        
                     where the final slope determined is                         
                            
                                
                                    ∆
                                    y
                                
                                
                                    ∆
                                    x
                                
                            
                        
                     and the distance between a known points is                         
                            (
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            )
                        
                     is “averaged” between the two edge points of joint weld area to determine the midpoint of the joint weld area).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stache to include, a step of averaging the slopes of the edges in order to determine the center of a joint, in view of the teachings of Pesme, by averaging the modeled edges of the two workpieces (the membrane and the filter body), as taught by Stache, by using the formula for calculating the center of a joint, as taught by Pesme, in order to center the welding system on the joint for achieving a weaving pattern in which the frequency, width and/or dwell time is controlled in real-time, for the advantage of enabling dynamic feedback and/or a feed-forward based control for an automated welded device (Pesme paras 0013 and 0038).
	Response to Argument
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive. 
On page 7, the Applicant provides two reasons for why Stache (Non-Patent Literature used as the primary reference) does not appear to teach claim 1.  The following is the first reason:
“First, as recited in claim 1, the elimination of outliers are dependent on the components to be welded, which Stache does not appear to teach. In Stache, the user must select a shape (e.g., line, circle, arc of a circle, ellipse, corner) which is suitable to the work piece. Afterwards, the elimination of outliers by the RANSAC algorithm is purely mathematical and does not appear to be dependent on the components to be welded.”

On page 10 of the Non-Final Office action dated 26 May 2021, the examiner provided the following explanation for a 35 USC 112(b) rejection for “component-dependent:”
“In the Specification, the Applicant discloses that ‘the distance and the range of the windowed data removal from the original measurement data set may be parameterized depending on the component. The method used to remove data is component-dependent’ (para 0060, page 12). The Applicant also refers to ‘components’ as synonymous to workpieces (e.g. see para 0003 of the Specification) that may have different properties.”

Based on this understanding provided of component-dependent in the Specification, the examiner has understood the term “component-dependent” to mean the same as “workpiece-dependent,” i.e. that if the elimination of outliers is dependent on the type of workpiece to be welded, then it is also true that the elimination of outliers is dependent on the type of component to be welded.
	Stache teaches a method for circle-fitting, which is based on the membrane and the filter body, which is evident from the following figure (fig. 1 on page 1):

    PNG
    media_image12.png
    528
    671
    media_image12.png
    Greyscale

	Stache then proceeds to teach a model for “circle fitting,” which can be seen in the following screen shot from Stache:

    PNG
    media_image13.png
    848
    973
    media_image13.png
    Greyscale

	Of note, Stache teaches other shapes as well, which can be considered to be “component-dependent,” as reflected in fig. 4 of Stache:

    PNG
    media_image14.png
    185
    297
    media_image14.png
    Greyscale

	The second reason provided by the Applicant for why Stache does not teach claim 1 is the following:
“Second, a mathematical model of the joint course is determined by fitting to a part of the remaining measurement data excluding the outliers, as recited in claim 1. In Stache, the randomly selected contour points for fitting are always selected from the full measurement data in step ‘1.’ of the RANSAC algorithm, meaning that it does not exclude the outliers in step ‘1.’

The examiner agrees with the first part of this explanation on how Stache teaches the RANSAC algorithm.  For Stache, at step 1, the full measurement data set is used for random selection.  Similarly, the Applicant discloses the same process in using the disclosed RANSAC algorithm (paragraphs 0053-0055 of the Specification)—
“For this purpose, N iterations are carried out, with measurement data first being removed from the measurement data associated with the course of the joint in step S1.  The model is then fitted to the reduced measurement data set in a step S2, in order to then determine the number of outliers for this fitted model in step S3. It is therefore determined which of the individual measurement data points of a measurement data set deviates more than a predetermined error bound from the calculated model.  As long as the number n of iterations carried out is smaller than the predetermined number N, the next iteration is carried out in the same way, respectively.” (paragraph 0053).

However, the examiner disagrees that the RANSAC algorithm, after it is performed, “does not exclude the outliers.”  Instead, Stache teaches using the RANSAC algorithm “for robust outlier elimination” (page 4).  The following is from page 5 of Stache:

    PNG
    media_image15.png
    327
    540
    media_image15.png
    Greyscale

Respectfully submit that the arguments provided on page 10 mirror the arguments provided on page 7.
Applicant’s arguments with respect to claim 15 on page 10 have been considered but are moot because the arguments do not apply to the new rejections of Stache combined with Kodama.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/16/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761